DISMISS; and Opinion Filed December 19, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00865-CV

                              DEBRA EMUEDUE, Appellant
                                         V.
                            CHRISTOPHER EMUEDUE, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-01570

                                 MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated August 13, 2014, we informed

appellant that the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to file written verification that

she had paid for or made arrangements to pay for the clerk’s record or that she had been found

entitled to proceed without payment of costs. We cautioned appellant that if she did not file the

required documentation within ten days, we might dismiss the appeal without further notice. To

date, the clerk’s record has not been filed, appellant has not provided the required

documentation, nor has she otherwise corresponded with the Court regarding the status of the

clerk’s record or this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



140865F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DEBRA EMUEDUE, Appellant                            On Appeal from the 301st Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00865-CV        V.                        Trial Court Cause No. DF-14-01570.
                                                    Opinion delivered by Chief Justice Wright.
CHRISTOPHER EMUEDUE, Appellee                       Justices Lang-Miers and Stoddart
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CHRISTOPHER EMUEDUE recover his costs of this
appeal from appellant DEBRA EMUEDUE.


Judgment entered this 19th day of December, 2014.




                                             –3–